NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                         2008-3200

                                   ROBERT A. KURSAR,

                                                               Petitioner,

                                              v.

                       DEPARTMENT OF HOMELAND SECURITY,

                                                               Respondent.


      Peter Broida, of Arlington, Virginia, argued for petitioner. On the brief was Kevin L.
Owen, Law Office of Gary M. Gilbert & Associates, of Silver Spring, Maryland. Of counsel
was Linda A. Kincaid.

       Elizabeth A. Holt, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With her on the
brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E. Davidson, Director,
and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.



United States Court of Appeals for the Federal Circuit
                                    2008-3200

                              ROBERT A. KURSAR,

                                                          Petitioner,
                                         v.

                    DEPARTMENT OF HOMELAND SECURITY,
                                                                  Respondent.




                                 Judgment
ON APPEAL from the       Merit Systems Protection Board

In CASE NO(S).           SE315H030187-B-3.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, BRYSON, and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT



DATED December 9, 2008                 /s/ Jan Horbaly ______________________
                                      Jan Horbaly, Clerk